     Case 2:17-cv-00149-RAH-SRW Document 78 Filed 03/31/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              NORTHERN DIVISION

BRIAN M. SNOW,                               )
AIS # 228680,                                )
                                             )
              Plaintiff,                     )
                                             )      Case No. 2:17-cv-149-RAH-SRW
       v.                                    )
                                             )
LT. HINES, et al.,                           )
                                             )
              Defendants.                    )


                                         ORDER

       On March 11, 2021, the Magistrate Judge recommended that this case be dismissed

with prejudice. (Doc. 75.) No objections to the Magistrate Judge’s Recommendation have

been filed. Upon this Court’s review and consideration of the record, the Court agrees with

the Magistrate Judge’s findings and analysis.

       Accordingly, it is ORDERED as follows:

       1.     The Recommendation (Doc. 75) is ADOPTED.

       2.     Judgment is entered in favor of the Defendants and against the Plaintiff.

       3.     Costs shall be taxed against the Plaintiff, for which execution may issue.

       DONE, on this the 31st day of March, 2021.

                                          /s/ R. Austin Huffaker, Jr.
                                   R. AUSTIN HUFFAKER, JR.
                                   UNITED STATES DISTRICT JUDGE
